DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims benefit from U.S. Provisional Application 62/629,888 filed on February 13, 2018.
Status of the Claims
Claims 1 – 31 are pending in the instant application.
Claims 2 – 7, 10 – 11 and 19 – 31 are withdrawn.
Response to Applicant’s Remarks
The rejections under 35 U.S.C 103 of the instant claims 1, 8 – 9 and 12 – 18 as being unpatentable over JP ‘680 in view of Berge and Byrn; and JP ‘680 in view of Berge, Byrn and CN ‘033 are hereby withdrawn in view of Applicant’s amendment to recite the limitation “cocrystal” in the instant claims.
Expanded Search: Since the elected species is found to be free of prior art, search has been expanded to the full scope of the instant claims 1, 8–9 and 12–18. No prior art was found.
Election of Species
Claims 1, 8 – 9 and 12 – 18 are allowable. The election of species requirement among the different crystalline forms of mitomycin C, as set forth in the Office action mailed on January 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement is withdrawn. Claims 2 – 7, 10 – 11 and 30 – 31, directed to the different crystalline forms of mitomycin C and the pharmaceutical composition comprising said crystalline forms are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Expanded Search: Search has been performed to include the full scope of the instant claims 1 – 18 and 30 – 31. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Rejoinder
Claims 1 – 18 and 30 – 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 – 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Search: Search has been conducted to include the complete scope of the instant claims 19 – 29. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Aaron Raphael, on February 25, 2021.
	The amendments are as follows:
	Claim 19, page 4 line 4:
The phrase “A method of treating or preventing a disease for which mitomycin C is indicated” should read as “A method of treating

	Claim 20, page 4 lines 9 – 11:
The phrase “… lung, breast, colon, rectal head and neck, brain, pancreatic, ovarian cancer, gestational trophoblastic neoplasm, Ewing’s sarcoma, metastatic testicular tumors, gestational trophoblastic neoplasm, locally recurrent …” should read as “… lung, breast, colon, rectal, head and neck, brain, pancreatic, and ovarian cancers, gestational trophoblastic neoplasm, Ewing’s sarcoma, metastatic testicular tumors,.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Japanese Publication JP 2001-31680A (Osamu). Osamu teaches (see, Example 2) a crystalline form of mitomycin C. The crystalline form is prepared by dissolving mitomycin C in acetone and allowed to form a precipitate. The precipitate was further filtered and dried to obtain a crystalline powder of mitomycin C. However, Osamu does not explicitly teach or provide sufficient guidance for the crystalline form comprising cocrystals of mitomycin C in combination with other acids, as recited in the instant claims. Therefore, the instant claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 31 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626